Exhibit 10(j)

 

CREDIT AGREEMENT

 

DATED AS OF AUGUST 14, 2008

 

AMONG

 

BEMIS COMPANY, INC.,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,

 

AND

 

WACHOVIA BANK, N.A.,
AS SYNDICATION AGENT,

 

J.P. MORGAN SECURITIES INC.

AND

WACHOVIA CAPITAL MARKETS, LLC
CO-LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS AND INTERPRETATION

1

 

 

 

1.1.

Definitions

1

1.2.

Interpretation

9

 

 

 

ARTICLE II

THE CREDITS

9

 

 

 

2.1.

Commitment

9

2.2.

Ratable Loans

10

2.3.

Types of Advances

10

2.4.

Fees; Reductions in Aggregate Commitment

10

2.5.

Minimum Amount of Each Advance

11

2.6.

Payments and Prepayments

11

2.7.

Method of Selecting Types and Interest Periods for New Advances

12

2.8.

Conversion and Continuation of Outstanding Advances

12

2.9.

Method of Borrowing

12

2.10.

Changes in Interest Rate, etc

13

2.11.

Rates Applicable After Default

13

2.12.

Method of Payment

13

2.13.

Noteless Agreement; Evidence of Indebtedness

13

2.14.

Telephonic Notices

14

2.15.

Interest Payment Dates; Interest and Fee Basis

14

2.16.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

14

2.17.

Lending Installations

15

2.18.

Non-Receipt of Funds by the Administrative Agent

15

 

 

 

ARTICLE III

YIELD PROTECTION; TAXES

15

 

 

 

3.1.

Yield Protection

15

3.2.

Availability of Types of Advances

16

3.3.

Funding Indemnification

16

3.4.

Taxes

16

3.5.

Lender Statements; Survival of Indemnity

18

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT

19

 

 

 

4.1.

Initial Advance

19

4.2.

Each Advance

19

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

20

 

 

 

5.1.

Corporate Existence and Power

20

5.2.

Corporate Authorization

20

 

i

--------------------------------------------------------------------------------


 

5.3.

Binding Effect

20

5.4.

Financial Statements

20

5.5.

Litigation and Contingent Liabilities

21

5.6.

Taxes

21

5.7.

Governmental and other Approvals

21

5.8.

Compliance with ERISA

21

5.9.

Environmental Matters

21

5.10.

Ownership of Properties; Liens

22

5.11.

Subsidiaries

22

5.12.

Investment Company Act

22

5.13.

Regulation U

22

5.14.

Accuracy of Disclosure

22

5.15.

No Burdensome Restrictions

22

 

 

 

ARTICLE VI

COVENANTS

23

 

 

 

6.1.

Financial Statements

23

6.2.

Maintenance of Existence

24

6.3.

Books and Records; Maintenance of Properties; Inspections

24

6.4.

Compliance with Laws and Contractual Obligations

25

6.5.

Notice of Proceedings

25

6.6.

Use of Proceeds

25

6.7.

Payment of Taxes

25

6.8.

Insurance

25

6.9.

Maximum Consolidated Debt to Total Capital Ratio

25

6.10.

Minimum Consolidated Net Worth

25

6.11.

Liens

25

6.12.

Consolidations, Mergers and Sales of Assets

26

6.13.

Transactions with Affiliates

26

6.14.

Business

26

6.15.

Burdensome Agreements

27

 

 

 

ARTICLE VII

DEFAULTS

27

 

 

 

7.1.

Representations and Warranties

27

7.2.

Nonpayment

27

7.3.

Certain Covenants

27

7.4.

Other Covenants

27

 

ii

--------------------------------------------------------------------------------


 

7.5.

Cross-Default

27

7.6.

Voluntary Bankruptcy, etc

27

7.7.

Involuntary Bankruptcy, etc

28

7.8.

Expropriation, etc

28

7.9.

Judgements

28

7.10.

ERISA

28

7.11.

Change in Control

28

7.12.

Invalidity of Agreement, etc

29

 

 

 

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

29

 

 

 

8.1.

Acceleration

29

8.2.

Amendments

29

8.3.

Preservation of Rights

30

 

 

 

ARTICLE IX

GENERAL PROVISIONS

30

 

 

 

9.1.

Survival of Representations

30

9.2.

Governmental Regulation

30

9.3.

Headings

30

9.4.

Entire Agreement

30

9.5.

Several Obligations; Benefits of this Agreement

30

9.6.

Expenses; Indemnification

30

9.7.

Numbers of Documents

31

9.8.

Accounting

31

9.9.

Severability of Provisions

31

9.10.

Nonliability of Lenders

32

9.11.

Confidentiality

32

9.12.

Nonreliance

32

9.13.

Disclosure

32

9.14.

USA PATRIOT ACT NOTIFICATION

32

 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT

33

 

 

 

10.1.

Appointment; Nature of Relationship

33

10.2.

Powers

33

10.3.

General Immunity

33

10.4.

No Responsibility for Loans, Recitals, etc

33

10.5.

Action on Instructions of Lenders

34

10.6.

Employment of Agents and Counsel

34

 

iii

--------------------------------------------------------------------------------


 

10.7.

Reliance on Documents; Counsel

34

10.8.

Agent’s Reimbursement and Indemnification

34

10.9.

Notice of Default

35

10.10.

Rights as a Lender

35

10.11.

Lender Credit Decision

35

10.12.

Successor Agent

35

10.13.

Agent and Arranger Fees

36

10.14.

Delegation to Affiliates

36

10.15.

Other Agents

36

 

 

 

ARTICLE XI

SETOFF; RATABLE PAYMENTS

37

 

 

 

11.1.

Setoff

37

11.2.

Sharing of Payments

37

 

 

 

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS; ETC

37

 

 

 

12.1.

Successors and Assigns

37

12.2.

Dissemination of Information

40

12.3.

Tax Treatment

40

 

 

 

ARTICLE XIII

NOTICES

40

 

 

 

13.1.

Notices; Effectiveness; Electronic Communication

40

 

 

 

ARTICLE XIV

COUNTERPARTS; EFFECTIVENESS; ELECTRONIC EXECUTION

42

 

 

 

14.1.

Counterparts

42

14.2.

Electronic Execution of Assignments

42

 

 

 

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

42

 

 

 

15.1.

CHOICE OF LAW

42

15.2.

CONSENT TO JURISDICTION

42

15.3.

WAIVER OF JURY TRIAL

43

 

 

 

PRICING SCHEDULE

 

 

 

EXHIBIT A

COMPLIANCE CERTIFICATE

 

EXHIBIT B

ASSIGNMENT AND ASSUMPTION

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement dated as of August 14, 2008 is among Bemis Company, Inc.,
a Missouri corporation (together with its successors and assigns, the
“Borrower”), the Lenders (as defined below), Wachovia Bank, N.A., as Syndication
Agent, and JPMorgan Chase Bank, National Association (“JPMCB”), as
Administrative Agent.  The parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

1.1.          Definitions.  As used in this Agreement:

 

“Administrative Agent” means JPMCB, together with its affiliates, in its
capacity as contractual representative of the Lenders pursuant to Article X, and
not in its individual capacity as a Lender, and any successor Administrative
Agent appointed pursuant to Article X.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a borrowing by the Borrower hereunder (i) made by the Lenders on
the same Borrowing Date or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, having the same Interest Period.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all Lenders, as
reduced from time to time pursuant to the terms hereof.

 

“Agreement” means this Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

 

“Applicable Margin” means, for any Interest Period, the percentage rate per
annum determined in accordance with the Pricing Schedule two Business Days prior
to the first day of such Interest Period.

 

“Arrangers” means JPMorgan and Wachovia, Capital Markets, LLC and their
respective successors, in their capacities as Co-Lead Arrangers and Joint Book
Runners.

 

1

--------------------------------------------------------------------------------


 

“Asset Sale” means the sale, lease, assignment or other transfer for value by
the Borrower or any Subsidiary to any Person (other than the Borrower) of any
asset or right of the Borrower or such Subsidiary (including any sale or other
transfer of stock of any Subsidiary, whether by merger, consolidation or
otherwise), excluding (a) the sale or lease of inventory in the ordinary course
of business, (b) any sale or other disposition to the Company or a Subsidiary,
(c) any sale or other distribution of mutual fund shares or similar investments
and (d) the sale, lease, assignment or other transfer for value of assets with a
fair market value of less than $10,000,000 in any single transaction or series
of related transactions.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1(b)), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Authorized Officer” means any of the chief executive officer, the chief
financial officer, any vice president, the controller or the treasurer of the
Borrower, or any other officer of the Borrower from time to time designated by
any of the foregoing officers of the Borrower, in each case acting singly.

 

“Borrower” is defined in the preamble.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.7.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago and New York City for the conduct of substantially
all of their commercial lending activities and interbank wire transfers can be
made on the Fedwire system and if such day relates to a Eurodollar Loan, a day
on which dealings in Dollars are carried on in the London interbank market.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Change in Control” means the occurrence of any of the following events: 
(x) any “person” or “group” (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 (the “Exchange Act”) becomes the beneficial
owner (as defined in Rule 13d 3 under the Exchange Act) of 30% or more of the
fully diluted Voting Securities of the Borrower or (y) individuals who at the
beginning of any period of two consecutive calendar years constituted the board
of directors of the Borrower (together with any new directors whose election by
the board of directors of the Borrower or whose nomination for election by the
Borrower’s shareholders was approved by the members of the board of directors of
the Borrower then still in office who

 

2

--------------------------------------------------------------------------------


 

either were members of the board of directors of the Borrower at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the members of the
board of directors of the Borrower.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
in an aggregate amount not exceeding the amount set forth opposite its signature
below, as modified as a result of any assignment pursuant to Section 12.1 or as
otherwise reduced from time to time pursuant to the terms hereof.

 

“Consolidated Debt” means, at any time, the consolidated Debt of the Borrower
and its Consolidated Subsidiaries at such time.

 

“Consolidated Net Worth” means, at any time, the consolidated stockholders’
equity of the Borrower and its Consolidated Subsidiaries at such time.

 

“Consolidated Subsidiary” means any Subsidiary or other entity the accounts of
which would be consolidated with those of the Borrower in its consolidated
financial statements.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.8.

 

“Debt” of any Person means, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (iv) all
Capitalized Lease Obligations of such Person, (v) all obligations of such Person
to reimburse or indemnify the issuer of a letter of credit or Guarantee for
drawings or payments thereunder, (vi) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person,
and (vii) all Debt of others Guaranteed by such Person.

 

“Default” means an event described in Article VII.

 

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

 

3

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.10, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Reference
Rate applicable to such Interest Period divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, if any,
plus (ii) the Applicable Margin.

 

“Eurodollar Reference Rate” means, for any Interest Period, the British Bankers’
Association LIBOR rate for deposits in Dollars for a period comparable to such
Interest Period as reported by any generally recognized financial information
service as of 11:00 a.m. (London Time) two Business Days prior to the first day
of such Interest Period; provided that if no such rate is available, the
Eurodollar Reference Rate for such  Interest Period shall instead be the rate
determined by the Administrative Agent to be the rate at which JPMCB offers to
place deposits in Dollars for a period comparable to such Interest Period with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London Time) two Business Days prior to the first day of such Interest Period,
in the approximate amount of JPMCB’s relevant Eurodollar Loan

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

 

“Existing Credit Facilities” means the Amended and Restated Long-Term Credit
Agreement and the 364-Day Credit Agreement, each dated as of April 29, 2008,
among  the Borrower, certain Subsidiaries of the Borrower, various lenders,
Wachovia Bank, N.A., as Syndication Agent, U.S. Bank National Association and
Wells Fargo Bank, N.A., as Co-Documentation Agents, and JPMCB, as Administrative
Agent.

 

“Facility Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing pursuant to Section 2.4.1 at such time as set forth
in the Pricing Schedule.

 

“Facility Termination Date” means the earlier of (a) April 28, 2009 and (b) the
date on which the Commitments are reduced to zero pursuant to Section 2.4.4 or
terminated pursuant to Section 8.1.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such

 

4

--------------------------------------------------------------------------------


 

day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 10:00 a.m. (Chicago time) on such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent in its sole discretion.

 

“Floating Rate Advance” means an Advance that, except as otherwise provided in
Section 2.11, bears interest at the Alternate Base Rate.

 

“Floating Rate Loan” means a Loan that, except as otherwise provided in
Section 2.11, bears interest at the Alternate Base Rate.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person or in any manner providing for the payment of any Debt of any other
Person or otherwise protecting the holder of such Debt against loss (whether by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise);
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.  The term “Guarantee” used as a
verb has a corresponding meaning.

 

“Hazardous Substance” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period
commencing on a Business Day selected by the Borrower and ending on the
numerically corresponding date one, two, three or six months thereafter;
provided that (a) if there is no numerically corresponding day in such next,
second, third or sixth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month; (b) if
an Interest Period would otherwise end on a day that is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, unless such next
succeeding Business Day falls in a new calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day; and (c) the
Borrower may not select an Interest Period ending after the scheduled Facility
Termination Date.

 

“JPMorgan” means J.P. Morgan Securities Inc.

 

“JPMCB” is defined in the preamble.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

5

--------------------------------------------------------------------------------


 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or in an
Administrative Questionnaire or otherwise selected by such Lender or the
Administrative Agent pursuant to Section 2.17.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).

 

“Loan” means, with respect to a Lender, any loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof).

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
position or business of the Borrower and its Subsidiaries taken as a whole or
(ii) the validity or enforceability of this Agreement or the rights or remedies
of the Administrative Agent or the Lenders hereunder.

 

“Material Subsidiary” means at any time a Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Asset Sale, the aggregate cash proceeds
(including cash proceeds received by way of deferred payment of principal
pursuant to a note, installment receivable or otherwise, but only as and when
received) received by the Borrower or any Subsidiary pursuant to such Asset
Sale, net of (i) the direct costs relating to such Asset Sale (including sales
commissions and legal, accounting and investment banking fees), (ii) taxes paid
or reasonably estimated by the Borrower to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), and (iii) amounts required to be applied to the repayment of any
Debt secured by a Lien on the asset subject to such Asset Sale (other than Debt
hereunder); and

 

(b)           with respect to any issuance of Equity Interests or Debt, the
aggregate cash proceeds received by the Borrower or any Subsidiary pursuant to
such issuance, net of the direct costs relating to such issuance (including
sales and underwriter’s discounts and commissions and legal, accounting and
investment banking fees).

 

“Non-U.S. Lender” is defined in Section 3.4(d).

 

6

--------------------------------------------------------------------------------


 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to any Lender, the
Administrative Agent or any indemnified party arising under this Agreement.

 

“Other Taxes” is defined in Section 3.4(c).

 

“Participant” is defined in Section 12.1(c).

 

“Payment Date” means the last Business Day of each calendar quarter.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to any Lender on any date of determination,
the percentage which the amount of such Lender’s Commitment is of the Aggregate
Commitment (or, if the Commitments have terminated, which (a) the sum of the
principal amount of such Lender’s Loans is of (b) the aggregate principal amount
of all Loans).  For purposes of determining liability for any indemnity
obligation under Section 2.18(j) or 10.8, each Lender’s Pro Rata Share shall be
determined as of the date the Administrative Agent notifies the Lenders of such
indemnity obligation (or, if such notice is given after termination of this
Agreement, as of the date of such termination).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

 

7

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, advisors and
attorneys of such Person and such Person’s Affiliates.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

“Reports” is defined in Section 9.6.

 

“Required Lenders” means Lenders having aggregate Pro Rata Shares in excess of
50%; provided that if at any time there are only two Lenders, “Required Lenders”
shall mean both Lenders.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurodollar liabilities.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 15% of the consolidated
total assets of the Borrower and its Consolidated Subsidiaries or property which
is responsible for more than 10% of the consolidated net sales or of the
consolidated net income of the Borrower and its Consolidated Subsidiaries, in
each case, as would be shown in the consolidated financial statements of the
Borrower and its Subsidiaries as at the beginning of the twelve-month period
ending with the month in which such determination is made (or if financial
statements have not been delivered hereunder for that month which begins the
twelve-month period, then the financial statements delivered hereunder for the
quarter ending immediately prior to that month).

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

8

--------------------------------------------------------------------------------


 

“Total Capital” means, at any time, the sum of (i) Consolidated Debt plus
(ii) deferred taxes plus (iii) Consolidated Net Worth at such time.

 

“Transferee” is defined in Section 12.2.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

 

“Unfunded Vested Liabilities” means, with respect to any Plan, the amount, if
any, by which the present value of all vested benefits under such Plan exceeds
the fair market value of all Plan assets allowable to such benefits, as
determined on the most recent valuation date of such Plan, but only to the
extent that excess represents a potential liability of the Borrower or any
member of the Controlled Group to the PBGC or to such Plan under Title IV of
ERISA.

 

“Unmatured Default” means an event that, but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Voting Securities” means any securities having ordinary power to vote for the
election of directors.

 

1.2.         Interpretation.

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of such terms.

 

(b)           Article, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(c)           The term “including” is not limiting and means “including without
limitation.”

 

(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of this Agreement; and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such statute
or regulation.

 

ARTICLE II
THE CREDITS

 

2.1.          Commitment.  From the date of this Agreement to the Facility
Termination Date, each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Loans to the Borrower from time to time;
provided that (i) the aggregate principal amount of all

 

9

--------------------------------------------------------------------------------


 

outstanding Loans shall not at any time exceed the Aggregate Commitment and
(ii) the aggregate principal amount of all outstanding Loans of any Lender shall
not at any time exceed such Lender’s Commitment.  Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow at any time prior to the
Facility Termination Date.  The Commitments shall expire on the Facility
Termination Date.

 

2.2.          Ratable Loans.  Each Advance shall consist of Loans made to the
Borrower by the Lenders ratably in accordance with their respective Pro Rata
Shares.

 

2.3.          Types of Advances.  Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, as selected by the Borrower in
accordance with Sections 2.7 and 2.8.

 

2.4.          Fees; Reductions in Aggregate Commitment.

 

2.4.1.  Facility Fee.  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee at a per annum rate equal to the
Facility Fee Rate on the sum of such Lender’s Commitment (whether used or
unused) from the date hereof to the Facility Termination Date (and, if any Loans
remain outstanding after the close of business in Chicago, Illinois on the
Facility Termination Date, thereafter on the outstanding principal amount of all
Loans owed to each Lender).  The facility fee shall be payable on each Payment
Date, on the Facility Termination Date and, if applicable, thereafter on demand.

 

2.4.2.  Funding Fee.  The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a funding fee in an amount equal to 0.50% of such
Lender’s Commitment as of, and payable on, the date (if any) of the Initial
Advance.

 

2.4.3.  Voluntary Reduction of Aggregate Commitment.  The Borrower may
permanently reduce the Aggregate Commitment in whole, or in part ratably among
the Lenders in integral multiples of $5,000,000, upon at least five Business
Days’ written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided that the Aggregate Commitment may not be
reduced below the aggregate principal amount of all outstanding Loans.

 

2.4.4.  Mandatory Reduction of Aggregate Commitment.  Prior to or concurrently
with any reduction of the “Commitments” under and as defined in an Existing
Credit Facility, the Borrower will reduce the Aggregate Commitment to zero.  In
addition, if the Borrower or any Subsidiary receives any Net Cash Proceeds from
any of the following events, the Aggregate Commitment shall be reduced as
follows:

 

(a)           Promptly upon receipt of any Net Cash Proceeds of any Asset Sale
by the Borrower or any Subsidiary, the Aggregate Commitment shall be reduced in
an amount equal to the excess (rounded down, if necessary, to an integral
multiple of $1,000,000) of (x) all such Net Cash Proceeds received on or after
the date of this Agreement over (y) the amount of such Net Cash Proceeds
previously used to reduce the Aggregate Commitment pursuant to this clause (a).

 

10

--------------------------------------------------------------------------------


 

(b)           Promptly upon receipt of any Net Cash Proceeds of any issuance of
Debt by the Borrower or any Subsidiary (other than issuance of (x) commercial
paper in an aggregate amount not at any time exceeding $625,000,000 and (y) Debt
under the Existing Credit Facilities), the Aggregate Commitment shall be reduced
in an amount equal to the excess (rounded down, if necessary, to an integral
multiple of $1,000,000) of (i) all such Net Cash Proceeds received on or after
the date of this Agreement over (i) the amount of such Net Cash Proceeds
previously used to reduce the Aggregate Commitment pursuant to this clause (b).

 

(c)           Promptly upon receipt of any Net Cash Proceeds from the issuance
of any Equity Interests by the Borrower or any Subsidiary (other than Equity
Interests issued by a Subsidiary to the Borrower or another Subsidiary), the
Aggregate Commitment shall be reduced in an amount equal to the excess (rounded
down, if necessary, to an integral multiple of $1,000,000) of (i) all such Net
Cash Proceeds received on or after the date of this Agreement over (ii) the
amount of such Net Cash Proceeds previously used to reduce the Aggregate
Commitment pursuant to this clause (c).

 

2.5.          Minimum Amount of Each Advance.  Each Eurodollar Advance shall be
in the amount of $5,000,000 or a higher integral multiple of $1,000,000.  Each
Floating Rate Advance shall be in the amount of $5,000,000 or a higher integral
multiple of $1,000,000; provided that any Floating Rate Advance may be in the
amount of the unused Aggregate Commitment.

 

2.6.          Payments and Prepayments.

 

2.6.1.  Payment at Maturity.  The Borrower shall pay all its outstanding
Advances and all its other unpaid Obligations on the Facility Termination Date.

 

2.6.2.  Optional Payments.  The Borrower may from time to time prepay, without
penalty or premium, all outstanding Floating Rate Advances or, in an aggregate
amount of $5,000,000 or higher integral multiples of $1,000,000, any portion of
the outstanding Floating Rate Advances upon two Business Days’ prior notice to
the Administrative Agent.  The Borrower may from time to time prepay, subject to
the payment of any funding indemnification amounts required by Section 3.3 but
without penalty or premium, all outstanding Eurodollar Advances or, in the
aggregate amount of $5,000,000 or a higher integral multiple of $1,000,000, any
portion of the outstanding Eurodollar Advances upon three Business Days’ prior
notice to the Administrative Agent.

 

2.6.3.  Mandatory Prepayments.

 

(a)           If, after giving effect to any mandatory reduction of the
Aggregate Commitment pursuant to Section 2.4.4, the aggregate principal amount
of all Loans exceeds the Aggregate Commitment, the Borrower will prepay Loans in
an amount equal to such excess.

 

(b)           Prior to or concurrently with any prepayment of loans under an
Existing Credit Facility, the Borrower will prepay all outstanding Loans.

 

11

--------------------------------------------------------------------------------


 

2.7.          Method of Selecting Types and Interest Periods for New Advances. 
The Borrower shall select the Type of Advance and, in the case of a Eurodollar
Advance, the Interest Period applicable thereto from time to time.  The Borrower
shall give the Administrative Agent irrevocable notice (a “Borrowing Notice”)
not later than 10:00 a.m. (Chicago time) at least one Business Day before the
Borrowing Date of each Floating Rate Advance and three Business Days before the
Borrowing Date for each Eurodollar Advance, specifying:

 

(i)            the Borrowing Date, which shall be a Business Day, of such
Advance;

 

(ii)           the aggregate amount of such Advance;

 

(iii)          the Type of Advance selected; and

 

(iv)          in the case of a Eurodollar Advance, the Interest Period
applicable thereto.

 

2.8.          Conversion and Continuation of Outstanding Advances.  Each
Floating Rate Advance shall continue as a Floating Rate Advance unless and until
converted into a Eurodollar Advance pursuant to this Section 2.8 or repaid in
accordance with Section 2.6.  Each Eurodollar Advance shall continue as a
Eurodollar Advance until the end of the then applicable Interest Period
therefor, at which time such Advance shall be automatically converted into a
Floating Rate Advance unless (x) repaid in accordance with Section 2.6 or
(y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance either continue as a Eurodollar
Advance for a new Interest Period or be converted into a Floating Rate Advance.

 

Subject to Section 2.5, the Borrower may elect from time to time to convert all
or any part of an Advance to the other Type of Advance or to continue any
Eurodollar Advance for a new Interest Period; provided that any conversion or
continuation of any Eurodollar Advance shall be made on, and only on, the last
day of an Interest Period applicable thereto.  The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance or continuation of a Eurodollar Advance not later
than 10:00 a.m. (Chicago time) at least one Business Day, in the case of a
conversion into a Floating Rate Advance, or three Business Days, in the case of
a conversion into or continuation of a Eurodollar Advance, prior to the date of
the requested conversion or continuation, specifying:

 

(i)            the requested date, which shall be a Business Day, of such
conversion or continuation; and

 

(ii)           the amount and Type of Advance into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a Eurodollar Advance, the duration of the Interest Period applicable thereto.

 

2.9.          Method of Borrowing.

 

(a)           On each Borrowing Date, each Lender shall make available its Loan
in accordance with its Pro Rata Share not later than noon (Chicago time), in
Federal or other funds

 

12

--------------------------------------------------------------------------------


 

immediately available to the Administrative Agent, in Chicago, Illinois at its
address specified in or pursuant to Article XIII.

 

(b)           Unless the Administrative Agent has received written notice that
any applicable condition specified in Article IV has not been satisfied with
respect to a requested Advance, the Administrative Agent will make the funds
received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.

 

2.10.        Changes in Interest Rate, etc.  Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from the
date such Advance is made or is converted from a Eurodollar Advance into a
Floating Rate Advance to the date such Advance becomes due or is converted into
a Eurodollar Advance, at the Alternate Base Rate for such day.  Changes in the
rate of interest on that portion of any Advance maintained as a Floating Rate
Advance will take effect simultaneously with each change in the Alternate Base
Rate.  Each Eurodollar Advance shall bear interest on the outstanding principal
amount thereof from the first day of each Interest Period applicable thereto to
the last day of such Interest Period at the interest rate determined by the
Administrative Agent as applicable to such Eurodollar Advance for such Interest
Period based upon the Borrower’s selections under Sections 2.8 and 2.9 and
otherwise in accordance with the terms hereof.

 

2.11.        Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.7, 2.8 or 2.10, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(a) no Advance may be made as, converted into or continued as a Eurodollar
Advance and/or (b) each Eurodollar Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum and/or (c) each Floating Rate Advance shall
bear interest at a rate per annum equal to the Alternate Base Rate in effect
from time to time plus 2% per annum; provided that, during the continuance of a
Default under Section 7.6 or 7.7, the interest rates set forth in clauses
(b) and (c) above shall be applicable to all Advances without any election or
action on the part of the Administrative Agent or any Lender.

 

2.12.        Method of Payment.  All payments of the Obligations hereunder shall
be made, without setoff, deduction, or counterclaim, in immediately available
funds to the Administrative Agent at the Administrative Agent’s address
specified pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by noon (Chicago time) on the date when due and shall be applied
ratably by the Administrative Agent among the Lenders in accordance with their
Pro Rata Shares.  Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender.  The Borrower authorizes the Administrative Agent to charge any
account of the Borrower maintained with JPMCB or any of its Affiliates for each
payment of principal, interest and fees as it becomes due hereunder.

 

2.13.        Noteless Agreement; Evidence of Indebtedness.  (a)  Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender from time to time,

 

13

--------------------------------------------------------------------------------


 

including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(b)           The Administrative Agent shall maintain accounts in which it will
record (i) the amount and Type of each Loan and, if applicable, the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

 

(c)           The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

2.14.        Telephonic Notices.  The Borrower hereby authorizes the Lenders and
the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices for Advances and Conversion/Continuation Notices to be given
telephonically.  The Borrower agrees to deliver promptly to the Administrative
Agent, upon request of the Administrative Agent or any Lender, a written
confirmation (signed by an Authorized Officer) of each telephonic notice.  If
the written confirmation differs in any material respect from the action taken
by the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.

 

2.15.        Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof, on any date on which
such Floating Rate Advance is prepaid, whether due to acceleration or otherwise,
and at maturity.  Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurodollar Advance on a day
other than a Payment Date shall be payable on the date of conversion.  Interest
accrued on each Eurodollar Advance shall be payable on the last day of each
Interest Period therefor, on any date on which such Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity.  Interest
accrued on each Eurodollar Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period.  Interest and facility fees shall be calculated for actual
days elapsed on the basis of a 360-day year.  Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (Chicago time) at the place of payment.  If
any payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

 

2.16.        Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.  Promptly after receipt thereof, the Administrative Agent
will notify each Lender of

 

14

--------------------------------------------------------------------------------


 

the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder. 
The Administrative Agent will notify each Lender of the interest rate applicable
to each Eurodollar Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.

 

2.17.        Lending Installations.  Each Lender will book its Loans at the
Lending Installation listed on its Administrative Questionnaire or such other
Lending Installation designated by such Lender in accordance with the final
sentence of this Section 2.17.  All terms of this Agreement shall apply to any
such Lending Installation and the Loans made hereunder shall be deemed held by
each Lender for the benefit of any such Lending Installation.  Each Lender may,
by written notice to the Administrative Agent and the Borrower in accordance
with Article XIII, designate replacement or additional Lending Installations
through which Loans will be made by it and for whose account Loan payments are
to be made.

 

2.18.        Non-Receipt of Funds by the Administrative Agent.  Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made. 
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan; or (ii) in the case
of payment by a Lender, (x) for the first three Business Days after demand, the
Federal Funds Effective Rate, and (y) thereafter, the interest rate applicable
to the relevant Loan.

 

ARTICLE III
YIELD PROTECTION; TAXES

 

3.1.          Yield Protection.  If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or any
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

 

(a)           subjects any Lender or any applicable Lending Installation to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans or
participations therein;

 

15

--------------------------------------------------------------------------------


 

(b)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances); or

 

(c)           imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its Eurodollar Loans or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its Eurodollar Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of Eurodollar Loans held or
interest received by it, by an amount deemed material by such Lender,

 

and the result of any of the foregoing is to increase the cost to such Lender or
such Lending Installation of making or maintaining its Eurodollar Loans or
Commitment or to reduce the return received by such Lender or such applicable
Lending Installation in connection with such Eurodollar Loans or Commitment,
then, within 15 days of demand by such Lender, the Borrower shall pay such
Lender such additional amount or amounts as will compensate such Lender for such
increased cost or reduction in amount received.

 

3.2.          Availability of Types of Advances.  If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
in Dollars with a maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Administrative Agent shall suspend the availability of Eurodollar Advances
and require any affected Eurodollar Advances to be converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.3.

 

3.3.          Funding Indemnification.  If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance.

 

3.4.          Taxes.  (a)  All payments by the Borrower to or for the account of
any Lender or the Administrative Agent hereunder shall be made free and clear of
and without deduction for any and all Taxes.  If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Administrative Agent, (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.4) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant authority in accordance with

 

16

--------------------------------------------------------------------------------


 

applicable law and (iv) the Borrower shall furnish to the Administrative Agent
the original copy of a receipt evidencing payment thereof within 30 days after
such payment is made.

 

(b)           In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or from
the execution or delivery of, or otherwise with respect to, this Agreement
(“Other Taxes”).

 

(c)           The Borrower hereby agrees to indemnify the Administrative Agent
and each Lender for the full amount of Taxes or Other Taxes (including any Taxes
or Other Taxes imposed on amounts payable under this Section 3.4) paid by the
Administrative Agent or such Lender as a result of its Commitment, any Loan made
by it, or otherwise in connection with its participation in this Agreement and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto.  Payments due under this indemnification shall be made
within 30 days of the date the Administrative Agent or such Lender makes demand
therefor pursuant to Section 3.5.

 

(d)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the date of this Agreement,
(i) deliver to the Administrative Agent two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and
(ii) deliver to the Administrative Agent a United States Internal Revenue
Form W-8 or W-9, as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax.  Each Non-U.S. Lender
further undertakes to deliver to the Borrower and the Administrative Agent
(x) renewals or additional copies of such form (or any successor form) on or
before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent.  All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

 

(e)           For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to clause (d) above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.4 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (iv) above,

 

17

--------------------------------------------------------------------------------


 

the Borrower shall take such steps as such Non-U.S. Lender shall reasonably
request to assist such Non-U.S. Lender to recover such Taxes.

 

(f)            Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

(g)           If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent).  The obligations of the
Lenders under this Section 3.4(g) shall survive the payment of the Obligations
and termination of this Agreement.

 

3.5.          Lender Statements; Survival of Indemnity.  To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurodollar Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.3 and 3.4 or to avoid the
unavailability of Eurodollar Advances under Section 3.2, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Each Lender shall deliver a written statement to the Borrower (with a
copy to the Administrative Agent) as to the amount due, if any, under
Section 3.1, 3.3 or 3.4.  Such written statement shall set forth in reasonable
detail the calculations upon which such Lender determined such amount and shall
be final, conclusive and binding on the Borrower in the absence of manifest
error.  Determination of amounts payable under such Sections in connection with
a Eurodollar Loan shall be calculated as though the applicable Lender funded its
Eurodollar Loan through the purchase of a Dollar deposit with a maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not.  Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement.  The obligations of the Borrower under Sections 3.1, 3.3 and 3.4
shall survive payment of the Obligations and termination of this Agreement.

 

18

--------------------------------------------------------------------------------


 

ARTICLE IV
CONDITIONS PRECEDENT

 

4.1.         Initial Advance.  The obligation of the Lenders to make the initial
Advance is subject to the condition precedent that the Borrower has furnished to
the Administrative Agent with sufficient copies for the Lenders:

 

(a)           Copies of its articles or certificate of incorporation, together
with all amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in the State of Missouri, as well as any other
information required by Section 326 of the USA Patriot Act or necessary for the
Administrative Agent or any Lender to verify the identity of the Borrower as
required by Section 326 of the USA Patriot Act.

 

(b)           Copies, certified by the Secretary or an Assistant Secretary of
the Borrower, of its by-laws and of the resolutions of its Board of Directors
authorizing the execution, delivery and performance of this Agreement.

 

(c)           An incumbency certificate, executed by the Secretary or an
Assistant Secretary of the Borrower, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of the
Borrower authorized to sign this Agreement, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower.

 

(d)           A certificate, signed by the chief financial officer of the
Borrower, stating that on the date of the initial Advance, no Default or
Unmatured Default has occurred and is continuing.

 

(e)           A written opinion of counsel to the Borrower, addressed to the
Lenders and in substance reasonably acceptable to the Administrative Agent.

 

(f)            Certified copies of all required consents and approvals from
third parties, including governmental approvals, with respect to the execution
and delivery by the Borrower of, and the performance by the Borrower of its
obligations under, this Agreement.

 

(g)           Such other documents as any Lender or its counsel may have
reasonably requested.

 

4.2.         Each Advance.  The Lenders shall not be required to make any
Advance (including the initial Advance) unless on the applicable Borrowing Date:

 

(a)           No Default or Unmatured Default exists.

 

(b)           The representations and warranties contained in Article V (other
than (i) the representation and warranty in Section 5.4 and (ii) solely with
respect to Advances the proceeds of which will be used to pay maturing
commercial paper of the Borrower, the representation and warranty in
Section 5.5) are true and correct as of such Borrowing Date except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date.

 

19

--------------------------------------------------------------------------------


 

(c)           All legal matters incident to the making of such Advance shall be
satisfactory to the Lenders and their counsel.

 

(d)           The Existing Credit Facilities are fully utilized (or will be
fully utilized after giving effect to any credit extension made thereunder
concurrently with such Advance).

 

Each delivery of a Borrowing Notice shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(a) and
(b) have been satisfied.  Any Lender may require a duly completed compliance
certificate in substantially the form of Exhibit A as a condition to making a
Loan.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

5.1.         Corporate Existence and Power.  Each of the Borrower and each
Material Subsidiary is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its formation, has all power and authority
to carry on its business as now being conducted and to own its properties and is
duly licensed or qualified and in good standing in each other jurisdiction in
which its properties are located or in which failure to qualify would materially
and adversely affect the conduct of its business or the enforceability of
contractual rights of the Borrower or such Subsidiary.

 

5.2.         Corporate Authorization.  The execution, delivery and performance
by the Borrower of this Agreement are within the Borrower’s corporate power,
have been duly authorized by all necessary corporate action and will not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate or articles of incorporation or by-laws of the
Borrower, or of any judgment, order, decree, agreement or instrument binding on
the Borrower or result in the creation of any Lien upon any property or asset of
the Borrower or any Subsidiary.

 

5.3.         Binding Effect.  This Agreement constitutes the valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
its terms.

 

5.4.         Financial Statements.

 

(a)           The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at December 31, 2007 and the related consolidated
statements of income and cash flows of the Borrower and its Consolidated
Subsidiaries for the fiscal year then ended, certified by
PriceWaterhouseCoopers, LLP, certified public accountants, and set forth in the
Borrower’s 2007 Form 10-K, a copy of which has been delivered to each of the
Lenders, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries at such date and the consolidated results of
operations for such fiscal year.

 

20

--------------------------------------------------------------------------------


 

(b)           The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at June 30, 2008 and the related consolidated
statements of income and cash flows of the Borrower and its Consolidated
Subsidiaries for the six months then ended, set forth in the Borrower’s
quarterly report for the fiscal quarter ended June 30, 2008 as filed with the
Securities and Exchange Commission on Form 10-Q, a copy of which has been
delivered to each of the Lenders, fairly present in accordance with generally
accepted accounting principles, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as at such date and the consolidated
results of operations for such period.

 

(c)           No material adverse change has occurred in the financial position,
results of operations or business of the Borrower and its Consolidated
Subsidiaries since December 31, 2007.

 

5.5.         Litigation and Contingent Liabilities.  There are no actions, suits
or proceedings pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Subsidiary in any court or before or by
any governmental department, agency or instrumentality which could reasonably be
expected to have a Material Adverse Effect.  Other than any liability incident
to such litigation or proceedings, neither the Borrower nor any Subsidiary has
any contingent liabilities which are material to the Borrower and its
Subsidiaries taken as a whole and which are not provided for or disclosed in
Schedule 5.5.

 

5.6.         Taxes.  The Borrower and each of its Subsidiaries has filed (or has
obtained extensions of the time by which it is required to file) all United
States federal income tax returns and all other material tax returns required to
be filed by it and has paid all taxes shown due on the returns so filed as well
as all other taxes, assessments and governmental charges which have become due,
except (a) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided and (b) other taxes that do not at
any time exceed $1,000,000 in the aggregate.

 

5.7.         Governmental and other Approvals.  No approval, consent or
authorization of or filing or registration with any governmental authority or
body is necessary for the execution, delivery or performance by the Borrower of
this Agreement or for the performance by the Borrower of any of the terms or
conditions hereof, except for such approvals, consents or authorizations (copies
of which have been delivered to the Lenders) as have been obtained and are in
full force and effect.

 

5.8.         Compliance with ERISA.  Each member of the Controlled Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code, and has not
incurred liabilities which are due and payable aggregating in excess of
$5,000,000 to the PBGC or a Plan under Title IV of ERISA.

 

5.9.         Environmental Matters.  In the ordinary course of its business, the
Borrower conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Borrower and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including any capital or operating expenditures required for clean-up or
closure of properties presently or previously owned, any capital or operating

 

21

--------------------------------------------------------------------------------


 

expenditures required to achieve or maintain compliance with environmental
protection standards imposed by law or as a condition of any license, permit or
contract, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat, any costs or liabilities
in connection with off-site disposal of wastes or Hazardous Substances, and any
actual or potential liabilities to third parties, including employees, and any
related costs and expenses).  On the basis of such review, the Borrower has
reasonably concluded that such associated liabilities and costs, including the
costs of compliance with Environmental Laws, are unlikely to have a Material
Adverse Effect.

 

5.10.       Ownership of Properties; Liens.  The Borrower and its Subsidiaries
own good and marketable title to, or a valid leasehold interest in, all
Properties which are material to the Borrower and its Subsidiaries taken as a
whole, real and personal, tangible and intangible, of any nature whatsoever
(including patents, trademarks, trade names, service marks and copyrights), free
and clear of all Liens, charges and claims (including infringement claims with
respect to patents, trademarks, copyrights and the like) except as permitted
pursuant to Section 6.11.

 

5.11.       Subsidiaries.  As of the date hereof, the Borrower has no
Subsidiaries except those listed in Schedule 5.11, and each Subsidiary which is
a Material Subsidiary is designated thereon.

 

5.12.       Investment Company Act.  Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940.

 

5.13.       Regulation U.  The Borrower is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock.

 

5.14.       Accuracy of Disclosure.  All information heretofore or
contemporaneously herewith furnished by the Borrower or any Subsidiary to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement and the transactions contemplated hereby is, and all information
hereafter furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender pursuant hereto or in connection herewith
will be, when taken together, true and accurate in every material respect on the
date as of which such information is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading.

 

5.15.       No Burdensome Restrictions.  Neither the Borrower nor any Subsidiary
is a party to any agreement or instrument or subject to any other obligation or
any charter or corporate restriction or any provision of any applicable law,
rule or regulation which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

22

--------------------------------------------------------------------------------


 

ARTICLE VI
COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1.         Financial Statements.  The Borrower will deliver, or caused to be
delivered, to each of the Lenders:

 

(a)           as soon as available and in any event within 120 days after the
end of each fiscal year of the Borrower (or, if earlier, 30 days after the date
customarily required to be filed by the Borrower with the Securities and
Exchange Commission), a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such year, and consolidated
statements of income and cash flows of the Borrower and its Consolidated
Subsidiaries for such year, setting forth in each case in comparative form
corresponding consolidated figures from the preceding fiscal year, all reported
on in a manner acceptable to the Securities and Exchange Commission by
PriceWaterhouseCoopers, LLP or other independent certified public accountants of
nationally recognized standing;

 

(b)           as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Borrower (or, if
earlier, 15 days after the date required to be filed by the Borrower with the
Securities and Exchange Commission), a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as at the end of such quarter and the
related consolidated statements of income and cash flow of the Borrower and its
Consolidated Subsidiaries for such quarter and for the portion of the Borrower’s
fiscal year ended at the end of such quarter setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Borrower’s previous fiscal year, all certified (subject to normal
year-end adjustments) as to fairness of presentation, generally accepted
accounting principles and consistency by the chief financial officer or the
chief accounting officer of the Borrower;

 

(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer or the chief accounting officer of the Borrower (i) setting
forth in reasonable detail the calculations required to establish whether the
Borrower was in compliance with the requirements of Sections 6.9 and 6.10 on the
date of such financial statements and (ii) stating whether there exists on the
date of such certificate any Default or Unmatured Default and, if any Default or
Unmatured Default exists, setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto;

 

(d)           simultaneously with the delivery of each set of financial
statements referred to in clause (a) above, a statement of the firm of
independent public accountants which reported on such statements (i) to the
effect that nothing has come to their attention to cause them to believe that
there existed on the date of such statements any Default or Unmatured Default
and (ii) confirming the calculations set forth in the officer’s certificate
delivered simultaneously therewith pursuant to clause (c) above;

 

23

--------------------------------------------------------------------------------


 

(e)           forthwith upon the occurrence of any Default or Unmatured Default,
a certificate of the chief financial officer or the chief accounting officer of
the Borrower setting forth the details thereof and the action which the Borrower
is taking or proposes to take with respect thereto;

 

(f)            promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;

 

(g)           promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly or monthly reports which the
Borrower shall have filed with the Securities and Exchange Commission;

 

(h)           if and when any member of the Controlled Group (i) receives notice
of complete or partial withdrawal liability or liabilities aggregating in excess
of $5,000,000 under Title IV of ERISA, a copy of such notice; or (ii) receives
notice from the PBGC under Title IV of ERISA of an intent to terminate or
appoint a trustee to administer any Plan or Plans having aggregate Unfunded
Vested Liabilities in excess of $5,000,000, a copy of such notice;

 

(i)            if at any time the value of all “margin stock” (as defined in
Regulation U) owned by the Borrower and its Consolidated Subsidiaries exceeds
(or would, following application of the proceeds of an intended Loan, exceed)
25% of the value of the total assets of the Borrower and its Consolidated
Subsidiaries, in each case as reasonably determined by the Borrower, prompt
notice of such fact and, promptly upon the request of any Lender, a duly
completed statement of purpose on Form U-1 for each Lender together with such
other information or documents as each Lender may be required to obtain under
Regulation U in connection with this Agreement; and

 

(j)            from time to time such additional information regarding the
financial position or business of the Borrower or any Subsidiary as the
Administrative Agent at the request of any Lender may reasonably request.

 

6.2.         Maintenance of Existence.  Except as permitted by Section 6.12, the
Borrower will, and will cause each Subsidiary to, (a) preserve and maintain its
corporate existence and all of its rights, privileges and franchises necessary
or desirable in the normal conduct of its business and (b) conduct its business
in a regular manner.

 

6.3.         Books and Records; Maintenance of Properties; Inspections.

 

(a)           The Borrower will keep, and will cause each Subsidiary to keep,
its books and records in accordance with sound business practices sufficient to
allow the Borrower to prepare its financial statements in accordance with GAAP.

 

(b)           The Borrower will, and will cause each Subsidiary to, keep all of
its properties necessary, in the judgment of the Board of Directors of the
Borrower, in its business in good working order and condition, ordinary wear and
tear excepted, and will permit representatives of the Lenders to inspect such
properties, and to examine and make extracts from the books and records of the
Borrower or any Subsidiary, during normal business hours.

 

24

--------------------------------------------------------------------------------


 

6.4.         Compliance with Laws and Contractual Obligations.  The Borrower
will, and will cause each Subsidiary to, comply with the requirements of (a) all
applicable laws, rules, regulations and orders of any governmental body or
regulatory agency having jurisdiction and (b) any agreement or instrument
binding upon such Person, a breach of which could have a material adverse effect
on the consolidated financial condition or the business taken as a whole of the
Borrower and its Subsidiaries, except where contested in good faith and by
proper proceedings.

 

6.5.         Notice of Proceedings.  The Borrower will promptly give notice in
writing to each Lender of all litigation, arbitral proceedings and regulatory
proceedings affecting the Borrower or any Subsidiary or the property of the
Borrower or any Subsidiary, except litigation or proceedings which, if adversely
determined, could not materially and adversely affect the consolidated financial
condition or the business taken as a whole of the Borrower and its Subsidiaries.

 

6.6.         Use of Proceeds.  The Borrower will use the credit facility
established hereunder for commercial paper back-up and other general company
purposes of the Borrower and its Subsidiaries (including non-hostile
acquisitions to the extent permitted hereunder).  The Borrower will not use any
part of the proceeds of any Advance to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.  If requested by any Lender, the Borrower will furnish to such Lender in
connection with any Loan hereunder a statement in conformity with the
requirements of Federal Reserve Form U-1 referred to in Regulation U.

 

6.7.         Payment of Taxes.  The Borrower will, and will cause each
Subsidiary to, pay and discharge all taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its property
prior to the date on which penalties attach thereto, except taxes, assessments,
charges or levies (a) the payment of which is being contested in good faith and
by proper proceedings and against which it is maintaining adequate reserves or
(b) that do not at any time exceed $1,000,000 in the aggregate.

 

6.8.         Insurance.  The Borrower will, and will cause each Subsidiary to,
maintain insurance with responsible companies in such amounts and against such
risks as is usually carried by owners of similar businesses and properties in
the same general areas in which the Borrower and its Subsidiaries operate.

 

6.9.         Maximum Consolidated Debt to Total Capital Ratio.  The Borrower
will not permit the ratio of Consolidated Debt to Total Capital (expressed as a
percentage) at any time to exceed 55%.

 

6.10.       Minimum Consolidated Net Worth.  The Borrower will not permit
Consolidated Net Worth at any time to be less than $1,250,000,000.

 

6.11.       Liens.  Neither the Borrower nor any Subsidiary will create, assume
or suffer to exist any Lien securing Debt on any asset now owned or hereafter
acquired by it, except for:

 

(a)           Liens existing on the date hereof securing Debt outstanding on the
date hereof;

 

25

--------------------------------------------------------------------------------


 

(b)           any Lien existing on any asset of any entity at the time such
entity becomes a Subsidiary and not created in contemplation of such event;

 

(c)           any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 90
days after the acquisition thereof;

 

(d)           any Lien on any asset of any entity existing at the time such
entity is merged into or consolidated with the Borrower or a Subsidiary and not
created in contemplation of such event;

 

(e)           any Lien existing on any asset prior to the acquisition thereof by
the Borrower or a Subsidiary and not created in contemplation of such
acquisition;

 

(f)            any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section; provided that such Debt is not increased and is not
secured by any additional assets;

 

(g)           any Lien arising pursuant to any order of attachment, distraint or
similar legal process arising in connection with court proceedings so long as
the execution or other enforcement thereof is effectively stayed and the claims
secured thereby are being contested in good faith by appropriate proceedings;
and

 

(h)           Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt in aggregate principal amount not to exceed 4% of the
consolidated assets of the Borrower and its Consolidated Subsidiaries at any
time outstanding.

 

6.12.       Consolidations, Mergers and Sales of Assets.  The Borrower will not
consolidate or merge with or into, or acquire substantially all of the assets
of, any other Person unless (a) in the case of a merger or consolidation, the
Borrower shall be the surviving entity, and (b) the board of directors (or
similar governing body) of such other Person shall have approved such
consolidation, merger or acquisition.  The Borrower will not permit the sale,
lease or other transfer to any other Person (other than to the Borrower and its
Subsidiaries and excluding sales, leases or other transfers in the ordinary
course of business) of assets of the Borrower or its Subsidiaries (valued at net
book value) exceeding 15% or more of the consolidated assets of the Borrower and
its Consolidated Subsidiaries as of the end of the immediately preceding fiscal
year of the Borrower.

 

6.13.       Transactions with Affiliates.  The Borrower will not, and will not
permit any Subsidiary to, enter into or permit to exist any transaction,
arrangement or contract with any of its Affiliates (other than the Borrower and
its Subsidiaries) which is on terms which are less favorable than are obtainable
from a Person which is not one of its Affiliates.

 

6.14.       Business.  The Borrower will not, and will not permit any Subsidiary
to, enter into any material business other than the businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement and
reasonable extensions thereof.

 

26

--------------------------------------------------------------------------------


 

6.15.                        Burdensome Agreements.  The Borrower will not, and
will not permit any Subsidiary to, enter into any agreement, instrument or other
contractual obligation (other than this Agreement) that (a) limits the ability
of any of its Subsidiaries to (i) pay dividends and other distributions to the
Borrower or otherwise transfer property to the Borrower; (ii) guarantee any Debt
of the Borrower or (iii) to create, incur, assume or suffer to exist Liens in
favor of the Administrative Agent, for the benefit of the Lenders; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

ARTICLE VII
DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1.                              Representations and Warranties.  Any
representation or warranty made or deemed made by or on behalf of the Borrower
or any of its Subsidiaries to the Lenders or the Administrative Agent under or
in connection with this Agreement, any Advance, or any certificate or
information delivered in connection with this Agreement shall be materially
false on the date as of which made.

 

7.2.                              Nonpayment.  Nonpayment of principal of any
Loan when due or nonpayment of interest upon any Loan or of any facility fee or
other obligation under this Agreement within five days after the same becomes
due.

 

7.3.                              Certain Covenants.  The breach by the Borrower
of any of the terms or provisions of Section 6.1(e) or Sections 6.9 through 6.15
(inclusive)

 

7.4.                              Other Covenants.  The breach by the Borrower
(other than a breach which constitutes a Default under another Section of this
Article VII) of any of the terms or provisions of this Agreement which is not
remedied within 30 days after written notice thereof has been given to the
Borrower by the Administrative Agent at the request of any Lender.

 

7.5.                              Cross-Default.  Failure by the Borrower or any
Subsidiary to (i) pay any Debt (other than the Loans) when due or interest
thereon and such failure shall continue for more than any applicable period of
grace with respect thereto, or (ii) observe or perform any term, covenant or
agreement contained in any agreement or instrument (other than this Agreement)
by which it is bound evidencing or securing or relating to any Debt, if the
effect thereof is to permit (or, with the giving of notice or lapse of time or
both, would permit) the holder or holders thereof or of any obligations issued
thereunder or a trustee or trustees acting on behalf of such holder or holders
to cause acceleration of the maturity thereof or of any such obligation;
provided that the aggregate amount of Debt with respect to which any such event
or condition shall have occurred shall equal or exceed $10,000,000 (or the
equivalent thereof in currencies other than Dollars).

 

7.6.                              Voluntary Bankruptcy, etc.  The Borrower or
any Material Subsidiary shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such

 

27

--------------------------------------------------------------------------------


 

relief or to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing.

 

7.7.                              Involuntary Bankruptcy, etc.  An involuntary
case or other proceeding shall be commenced against the Borrower or any Material
Subsidiary seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Borrower or any Material Subsidiary under the federal
bankruptcy laws as now or hereafter in effect.

 

7.8.                              Expropriation, etc.  Any court, government or
governmental agency shall condemn, seize or otherwise appropriate, or take
custody or control of, all or any portion of the Property of the Borrower and
its Subsidiaries which, when taken together with all other Property of the
Borrower and its Subsidiaries so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such action occurs, constitutes a Substantial Portion.

 

7.9.                              Judgements.  The Borrower or any of its
Subsidiaries shall fail within 30 days to pay, bond or otherwise discharge one
or more (i) final judgments or orders for the payment of money in excess of
$10,000,000 (or the equivalent thereof in currencies other than Dollars) in the
aggregate, or (ii) nonmonetary final judgments or orders which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, which judgment(s), in any such case, is/are not stayed on appeal or
otherwise being appropriately contested in good faith.

 

7.10.                        ERISA.  The Borrower or any other member of the
Controlled Group shall fail to pay when due any amount or amounts aggregating in
excess of $5,000,000 which it shall have become liable to pay to the PBGC or to
a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of $5,000,000 shall be
filed under Title IV of ERISA by any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $5,000,000 or a proceeding shall be instituted by a
fiduciary of any Plan against any member of the Controlled Group to enforce
Section 515 of ERISA with respect to any amount or amounts aggregating in excess
of $5,000,000 and such proceeding shall not have been dismissed within 30 days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Plan or Plans having
aggregated Unfunded Vested Liabilities in excess of $5,000,000 must be
terminated.

 

7.11.                        Change in Control.  Any Change in Control shall
occur.

 

28

--------------------------------------------------------------------------------


 

7.12.                        Invalidity of Agreement, etc.  This Agreement shall
fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of this Agreement,
or the Borrower shall deny that it has any further liability under this
Agreement, or shall give notice to such effect.

 

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.                              Acceleration.  If any Default described in
Section 7.6 or 7.7 occurs with respect to the Borrower, the obligations of the
Lenders to make Loans hereunder shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent or any Lender.  If any other
Default occurs and is continuing, the Administrative Agent may with the consent,
or shall at the request, of the Required Lenders, terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation or declare
the Obligations to be due and payable, or both, whereupon such termination or
suspension shall become effective and/or the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives.

 

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default described in Section 7.6 or 7.7
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.

 

8.2.                              Amendments.  Subject to the provisions of this
Section 8.2, the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the Borrower may enter into agreements
supplemental hereto for the purpose of adding or modifying any provision to this
Agreement or changing in any manner the rights of the Lenders or the Borrower
hereunder or waiving any Default hereunder; provided that no such supplemental
agreement shall:

 

(a)                                  without the consent of each Lender affected
thereby, (i) extend the final maturity of any Loan or forgive all or any portion
of the principal amount thereof, or reduce the rate or extend the time of
payment of interest thereon or any fee, or (ii) increase the amount of the
Commitment of any Lender hereunder; and

 

(b)                                 without the consent of all of the Lenders,
(i) reduce the percentage specified in the definition of Required Lenders,
(ii) permit the Borrower to assign its rights under this Agreement or
(iii) amend this Section 8.2.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  The Administrative Agent may waive payment of the fee required under
Section 12.1(b)  without obtaining the consent of any other party to this
Agreement.

 

29

--------------------------------------------------------------------------------


 

8.3.                              Preservation of Rights.  No delay or omission
of the Lenders or the Administrative Agent to exercise any right under this
Agreement shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of an Advance notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Advance shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of this Agreement whatsoever shall be valid unless in writing signed
by the Lenders required pursuant to Section 8.2, and then only to the extent in
such writing specifically set forth.  All remedies contained in this Agreement
or by law afforded shall be cumulative and all shall be available to the
Administrative Agent and the Lenders until the Obligations have been paid in
full.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1.                              Survival of Representations.  All
representations and warranties of the Borrower contained in this Agreement shall
survive the making of the Advances herein contemplated.

 

9.2.                              Governmental Regulation.  Anything contained
in this Agreement to the contrary notwithstanding, no Lender shall be obligated
to extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

 

9.3.                              Headings.  Section headings in this Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the provisions of this Agreement.

 

9.4.                              Entire Agreement.  This Agreement embodies the
entire agreement and understanding among the Borrower, the Administrative Agent
and the Lenders and supersedes all prior agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter hereof other than those contained in the fee letter described in
Section 10.13, which shall survive any termination of this Agreement.

 

9.5.                              Several Obligations; Benefits of this
Agreement.  The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other (except to
the extent to which the Administrative Agent is authorized to act as such).  The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder.  This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns; provided that the parties hereto expressly agree that the Arranger
shall enjoy the benefits of the provisions of Sections 9.6, 9.10 and 10.8 to the
extent specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.

 

9.6.                              Expenses; Indemnification.  (a)  The Borrower
shall reimburse the Administrative Agent and JPMorgan for any costs, internal
charges and out-of-pocket expenses (including attorneys’ fees and time charges
of attorneys for the Administrative Agent, which attorneys may be employees of
the Administrative Agent) paid or incurred by the Administrative Agent or

 

30

--------------------------------------------------------------------------------


 

JPMorgan in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including via the internet), review, amendment,
modification, and administration of this Agreement.  The Borrower also agrees to
reimburse the Administrative Agent, the Arrangers and the Lenders for any costs,
internal charges and out-of-pocket expenses (including attorneys’ fees and time
charges of attorneys for the Administrative Agent, the Arrangers and the
Lenders, which attorneys may be employees of the Administrative Agent, the
Arrangers or the Lenders) paid or incurred by the Administrative Agent, either
Arranger or any Lender in connection with the collection and enforcement of the
this Agreement.  Expenses being reimbursed by the Borrower under this
Section include costs and expenses incurred in connection with the Reports
described in the following sentence.  The Borrower acknowledges that from time
to time JPMCB may prepare and may distribute to the Lenders (but shall have no
obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the “Reports”) pertaining to the Borrower’s assets for internal use by
JPMCB from information furnished to it by or on behalf of the Borrower, after
JPMCB has exercised its rights of inspection pursuant to this Agreement.

 

(b)                                 The Borrower hereby further agrees to
indemnify the Administrative Agent, each Arranger and each Lender and their
respective affiliates, and each of their Related Parties against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including all
expenses of litigation or preparation therefor whether or not the Administrative
Agent, either Arranger, any Lender or any affiliate is a party thereto) which
any of them may pay or incur arising out of or relating to this Agreement, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Advance hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification.   The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.

 

9.7.                              Numbers of Documents.  All statements,
notices, closing documents, and requests hereunder shall be furnished to the
Administrative Agent with sufficient counterparts so that the Administrative
Agent may furnish one to each of the Lenders.

 

9.8.                              Accounting.  Except as provided to the
contrary herein, all accounting terms used herein shall be interpreted and all
accounting determinations hereunder shall be made in accordance with GAAP in a
manner consistent with that used in preparing the financial statements referred
to in Section 5.4.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Agreement,
and the Borrower, the Administrative Agent or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
the Borrower shall provide to the Administrative Agent and the Lenders
reconciliation statements showing the difference in such calculation, together
with the delivery of monthly, quarterly and annual financial statements required
hereunder.

 

9.9.                              Severability of Provisions.  Any provision in
this Agreement that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be

 

31

--------------------------------------------------------------------------------


 

inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable.

 

9.10.                        Nonliability of Lenders.  The relationship between
the Borrower on the one hand and the Lenders and the Administrative Agent on the
other hand shall be solely that of borrower and lenders.  None of Administrative
Agent, either Arranger or any Lender shall have any fiduciary responsibilities
to the Borrower.  None of the Administrative Agent, either Arranger or any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.  The Borrower agrees that none of the Administrative Agent,
either Arranger or any Lender shall have liability to the Borrower (whether
sounding in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by this Agreement, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought.  None of the Administrative Agent, either
Arranger or any Lender shall have any liability with respect to, and the
Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by the Borrower in
connection with, arising out of, or in any way related to this Agreement or the
transactions contemplated thereby.

 

9.11.                        Confidentiality.  Each Lender agrees to hold any
confidential information which it may receive from the Borrower pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.2 and (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder.

 

9.12.                        Nonreliance.  Each Lender hereby represents that it
is not relying on or looking to any margin stock (as defined in Regulation U)
for the repayment of the Loans provided for herein.

 

9.13.                        Disclosure.  The Borrower and each Lender hereby
acknowledge and agree that JPMCB and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

 

9.14.                        USA PATRIOT ACT NOTIFICATION.  Each Lender hereby
notifies the Borrower that pursuant to requirements of the USA Patriot Act, such
Lender is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Bank to identify the Borrower in
accordance with the USA Patriot Act.

 

32

--------------------------------------------------------------------------------


 

ARTICLE X
THE ADMINISTRATIVE AGENT

 

10.1.                        Appointment; Nature of Relationship.  JPMCB is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder, and each of the
Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X. 
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement and that
the Administrative Agent is merely acting as the contractual representative of
the Lenders with only those duties as are expressly set forth in this
Agreement.  In its capacity as the Lenders’ contractual representative, the
Administrative Agent (i) does not hereby assume any fiduciary duties to any of
the Lenders, (ii) is a “representative” of the Lenders within the meaning of the
term “secured party” as defined in the Illinois Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement.  Each of the Lenders
hereby agrees to assert no claim against the Administrative Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.

 

10.2.                        Powers.  The Administrative Agent shall have and
may exercise such powers under this Agreement as are specifically delegated to
the Administrative Agent by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by this Agreement to
be taken by the Administrative Agent.

 

10.3.                        General Immunity.  Neither the Administrative Agent
nor any of its Related Parties shall be liable to the Borrower or any Lender for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

 

10.4.                        No Responsibility for Loans, Recitals, etc. 
Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under this Agreement, including any
agreement by an obligor to furnish information directly to each Lender; (c) the
satisfaction of any condition specified in Article IV, except receipt of items
required to be delivered solely to the Administrative Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of this Agreement or
any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries.

 

33

--------------------------------------------------------------------------------


 

10.5.                        Action on Instructions of Lenders.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders.  The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement unless it shall be requested in writing to do so by the
Required Lenders.  The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder unless it shall first be indemnified to
its satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

 

10.6.                        Employment of Agents and Counsel.  The
Administrative Agent may execute any of its duties as Agent hereunder by or
through employees, agents, and attorneys-in-fact and shall not be answerable to
the Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care.  The Administrative Agent shall be entitled
to advice of counsel concerning the contractual arrangement between the
Administrative Agent and the Lenders and all matters pertaining to the
Administrative Agent’s duties hereunder.

 

10.7.                        Reliance on Documents; Counsel.  The Administrative
Agent shall be entitled to rely upon any notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex, electronic mail message,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.  For purposes of
determining compliance with the conditions specified in Sections 4.1 and 4.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.

 

10.8.                        Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
accordance with their Pro Rata Shares (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under this Agreement, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of this
Agreement (including for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement or any other document delivered in connection
therewith or the transactions contemplated thereby (including for any such
amounts incurred by or asserted against the Administrative Agent in connection
with any dispute between the Administrative Agent and any Lender or between two
or more of the Lenders), or the enforcement of any of the terms of this
Agreement

 

34

--------------------------------------------------------------------------------


 

or of any such other documents; provided that (i) no Lender shall be liable for
any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.4(g) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof.  The obligations of the
Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.

 

10.9.                        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Unmatured Default hereunder unless the Administrative Agent has received written
notice from a Lender or the Borrower referring to this Agreement describing such
Default or Unmatured Default and stating that such notice is a “notice of
default”.  If the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

10.10.                  Rights as a Lender.  If the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
with respect to its Commitment and its Loans as any Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, at any time when the Administrative Agent is a Lender, unless
the context otherwise indicates, include the Administrative Agent in its
individual capacity.  The Administrative Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those contemplated by this
Agreement, with the Borrower or any of its Subsidiaries in which the Borrower or
such Subsidiary is not restricted hereby from engaging with any other Person. 
The Administrative Agent, in its individual capacity, is not obligated to remain
a Lender.

 

10.11.                  Lender Credit Decision.  Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent, either
Arranger or any other Lender and based on the financial statements prepared by
the Borrower and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, either Arranger or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement. Except for any notice, report, document or other
information expressly required to be furnished to the Lenders by the
Administrative Agent or an Arranger hereunder, neither the Administrative Agent
nor either Arranger shall have any duty or responsibility (either initially or
on a continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or either Arranger (whether or
not in their respective capacity as Administrative Agent or an Arranger) or any
of their Affiliates.

 

10.12.                  Successor Agent.  The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign.  The Administrative Agent may be removed at any time with or without

 

35

--------------------------------------------------------------------------------


 

cause by written notice received by the Administrative Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders.  Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders within thirty days after the resigning Agent’s
giving notice of its intention to resign, then the resigning Agent may appoint,
on behalf of the Borrower and the Lenders, a successor Administrative Agent. 
Notwithstanding the previous sentence, the Administrative Agent may at any time
without the consent of the Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Administrative Agent hereunder.  If
the Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders.  No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder.  After the effectiveness
of the resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder.  In the event that there is a successor
to the Administrative Agent by merger, or the Administrative Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Administrative Agent.

 

10.13.                  Agent and Arranger Fees.  The Borrower agrees to pay to
the Administrative Agent and the Arrangers, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent and the Arrangers
pursuant to that certain letter agreement dated August 8, 2008, or as otherwise
agreed from time to time.

 

10.14.                  Delegation to Affiliates.  The Borrower and the Lenders
agree that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate’s
Related Parties) which performs duties in connection with this Agreement shall
be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Article IX and this Article X.

 

10.15.                  Other Agents.  No Lender identified in this Agreement as
the Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender

 

36

--------------------------------------------------------------------------------


 

hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to the Administrative Agent in Section 10.11.

 

ARTICLE XI
SETOFF; RATABLE PAYMENTS

 

11.1.                        Setoff.  In addition to, and without limitation of,
any rights of the Lenders under applicable law, if the Borrower becomes
insolvent, however evidenced, or any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may, with the prior consent of the Administrative Agent, be offset and
applied toward the payment of the Obligations owing to such Lender, whether or
not the Obligations, or any part thereof, shall then be due.

 

11.2.                        Sharing of Payments.  (a)  If any Lender shall
obtain any payment or other recovery (whether voluntary, involuntary, through
the exercise of any right of set-off or otherwise) on account of principal of or
interest on the Loans owed to it by the Borrower in excess of its Pro Rata Share
of all payments and other recoveries obtained by all Lenders on account of
principal of and interest on such Loans, then such Lender shall immediately
(a) notify the Administrative Agent and the other applicable Lenders of such
fact and (b) purchase such participations in the Loans of the other Lenders to
the Borrower as shall be necessary to cause such purchasing Lender to share the
excess payment or other recovery pro rata with such other Lenders in accordance
with their Pro Rata Shares; provided that if all or any portion of such excess
payment or other recovery is thereafter recovered from the purchasing Lender,
such purchase shall to that extent be rescinded and each other applicable Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered.

 

(b)                                 The Borrower agrees that any Lender
purchasing a participation from another Lender pursuant to this Section 11.2
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were a direct creditor of the Borrower in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 11.2.

 

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS; ETC.

 

12.1.                        Successors and Assigns.  (a)The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void)

 

37

--------------------------------------------------------------------------------


 

and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in clause (c) below) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)                              the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender or an Affiliate of a
Lender or, if a Default has occurred and is continuing,  any other assignee; and

 

(B)                                the Administrative Agent.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if a Default has occurred
and is continuing;

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of its other Commitment, if
any (or Loans made thereunder);

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire; and

 

(E)                                 no such assignment shall be made to the
Borrower or any of the Borrower’s Subsidiaries or other Affiliates.

 

38

--------------------------------------------------------------------------------


 

(iii)          Subject to acceptance and recording thereof pursuant to clause
(iv) below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.1,
3.3, 3.4, 9.6 and 9.10).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower or any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 10.8 or 11.2(b), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause.

 

(c)(i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent or the other Lenders, sell participations to one or more banks or other
entities (other than the Borrower or any of the Borrower’s Subsidiaries or other
Affiliates) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the

 

39

--------------------------------------------------------------------------------


 

Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to clause (b) that affects such Participant. 
Subject to clause (c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.1, 3.3, 3.4, 9.6 and 9.10 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.1 as though it
were a Lender, provided such Participant agrees to be subject to Section 11.2 as
though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.3 or 3.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 3.4 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.4(d) as though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

12.2.        Dissemination of Information.  The Borrower authorizes each Lender
to disclose to any assignee or Participant, or any other Person acquiring an
interest in this Agreement by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
any information contained in any Reports; provided that each Transferee and
prospective Transferee agrees to be bound by Section 9.11 of this Agreement.

 

12.3.        Tax Treatment.  If any interest in this Agreement is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.4(d).

 

ARTICLE XIII

NOTICES

 

13.1.        Notices; Effectiveness; Electronic Communication.

 

40

--------------------------------------------------------------------------------


 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows:

 

(i)            if to the Borrower, at its address or telecopier number set forth
on the signature page hereof;

 

(ii)           if to the Administrative Agent, at its address or telecopier
number set forth on the signature page hereof; and

 

(iii)          if to a Lender, to it at its address or telecopier number set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent or as otherwise determined by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines; provided that such determination or approval may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

41

--------------------------------------------------------------------------------


 

(d)           Duplicate Notices Not Required.  If the Borrower gives any notice
or provides any information to a Person under either of the Existing Credit
Facilities and the Borrower would otherwise be required to give a substantially
identical notice or provide substantially identical information to such Person
under this Agreement, then the notice given or information provided under such
Existing Credit Facility shall be deemed to satisfy any requirement for the
giving of notice or the delivery of information under this Agreement.

 

ARTICLE XIV

COUNTERPARTS; EFFECTIVENESS; ELECTRONIC EXECUTION

 

14.1.        Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement shall become effective when the Administrative
Agent has received counterparts hereof signed by the Borrower and the Lenders. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

14.2.        Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.

 

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1.        CHOICE OF LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.

 

15.2.        CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER TO BRING PROCEEDINGS AGAINST
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING
BY

 

42

--------------------------------------------------------------------------------


 

THE BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF
THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

15.3.        WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER.

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

/s/ Melanie E.R. Miller

 

Name:

 Melanie E.R. Miller

 

Title:

  Vice President and Treasurer

 

 

 

One Neenah Center, 4th Floor

 

P.O. Box 669

 

Neenah, Wisconsin 54957-0669

 

FAX:  920/527-5040

 

--------------------------------------------------------------------------------


 

Commitments

 

$62,500,000

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION,

 

Individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Michael B. Kelly

 

Name:

Michael B. Kelly

 

Title:

Vice President

 

 

 

 

 

Lending Office:

 

 

 

JPMorgan Chase Bank, National Association

 

10 South Dearborn, Floor 07

 

Chicago, IL 60603-2003 United States

 

Mail Code   IL1-0010

 

Attention:  Edna Guerra

 

FAX:  312-385-7090

 

E-Mail: edna.guerra@jpmchase.com

 

--------------------------------------------------------------------------------


 

$62,500,000

WACHOVIA BANK, NATIONAL ASSOCIATION

 

Individually and as Syndication Agent

 

 

 

 

 

By:

/s/ James Travagline

 

 

Name:

James Travagline

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

PRICING

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Applicable Margin

 

Greater of .245%  or the Index

 

Greater of .290% or the Index

 

Greater of .380% or the Index

 

Greater of .470% or the Index

 

Greater of .650% or the Index

 

Facility Fee Rate

 

0.055%

 

0.060%

 

0.070%

 

0.080%

 

0.100%

 

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Index” means the average of the Comp Spread for the Markit CDX.NA.IG Series 10
or any successor series (5 Year Period) for the preceding 30 days (or, if fewer,
the number of days for which the then current series is in effect) on which the
Securities Industry and Financial Markets Association declares the U.S. fixed
income market to be open.  If the Index becomes unavailable, the Index will be
set at the most recently determined rate until the Borrower and the Lenders
agree on an alternative method for establishing the Applicable Margin.

 

“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is A2 or better and the Borrower’s S&P Rating is A or better.

 

“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is A3 or
better and the Borrower’s S&P Rating is A- or better.

 

“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa1 or better and the Borrower’s S&P Rating is BBB+ or better.

 

“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status  or Level III Status and (ii) the
Borrower’s Moody’s Rating is Baa2 or better and the Borrower’s S&P Rating is BBB
or better.

 

“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

 

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

 

--------------------------------------------------------------------------------


 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

 

The Applicable Margin and Facility Fee Rate shall be determined in accordance
with the foregoing table based on the Status as determined from the then-current
Moody’s and S&P Ratings.  The credit rating in effect on any date for the
purposes of this Schedule is that in effect at the close of business on such
date.  If at any time the Borrower has no Moody’s Rating or no S&P Rating, Level
V Status shall exist.

 

If the Borrower is split-rated and the ratings differential is one notch, the
higher of the two ratings will apply (e.g., A/A3 results in Level I Status and
A-/Baa1 results in Level II Status).  If the Borrower is split-rated and the
ratings differential is two or more notches, the rating which is one notch above
the lower rating shall be used (e.g., A/Baa1 results in Level II Status and
A/Baa3 results in Level III Status).  If at any date, the Borrower’s long-term
unsecured debt is rated by neither S&P nor Moody’s, then Level V Status shall
apply.

 

--------------------------------------------------------------------------------


 

Schedule 5.5

 

Litigation and Contingent Liabilities

 

Dixie Toga S.A., acquired by the Company on January 5, 2005, is involved in a
tax dispute with the City of Săo Paulo, Brazil.  The City imposes a tax on the
rendering of printing services.  The City has assessed this city services tax on
the production and sale of printed labels and packaging products.  Dixie Toga,
along with a number of other packaging companies, disagree and contend that the
city services tax is not applicable to its products and that the products are
subject only to the state value added tax (VAT).  Under Brazilian law, state VAT
and city services tax are mutually exclusive and the same transaction can be
subject to only one of those taxes.  Based on a ruling from the State of Săo
Paulo, advice from legal counsel, and long standing business practice, Dixie
Toga appealed the city services tax and instead continued to collect and pay
only the state VAT.

 

The City of Săo Paulo disagreed and assessed Dixie Toga the city services tax
for the years 1991-1995.  The assessments for those years are estimated to be
approximately $68.8 million at the date the Company acquired Dixie Toga,
translated to U.S. dollars at the June 30, 2008 exchange rate.  Dixie Toga
challenged the assessments and ultimately litigated the issue in two annulment
actions filed on November 24, 1998 and August 16, 1999 in the Lower Tax Court in
the city of Săo Paulo.  A decision by the Lower Tax Court in the city of Săo
Paulo in 2002 cancelled all of the assessments for the years 1991-1995.  The
City of Săo Paulo, the State of Săo Paulo, and Dixie Toga have each appealed
parts of the lower court decision.  In the event of an adverse resolution, the
estimated amounts for these years could be substantially increased for
additional interest, monetary adjustments and costs from the date of
acquisition.

 

The City has also asserted the applicability of the city services tax for the
subsequent years 1996-2001 and has issued assessments for those years for Dixie
Toga and for Itap Bemis Ltda., a Dixie Toga subsidiary.  The assessments for
those years were upheld at the administrative level and will be challenged by
the companies.  The assessments at the date of acquisition for these years for
tax and penalties (exclusive of interest and monetary adjustments) are estimated
to be approximately $10.4 million for Itap Bemis and $33.4 million for Dixie
Toga, translated to U.S. dollars at the June 30, 2008 exchange rate.  In the
event of an adverse resolution, the estimated amounts for these years could be
increased by $35.4 million for Itap Bemis and $102.1 million for Dixie Toga for
interest, monetary adjustments and costs.

 

The 1996-2001 assessments for Dixie Toga are currently being challenged in the
courts.  The Company strongly disagrees with the City’s position and intends to
vigorously challenge any assessments by the City of Săo Paulo.  The Company is
unable at this time to predict the ultimate outcome of the controversy and as
such has not recorded any liability related to this matter.  An adverse
resolution could be material to the consolidated results of operations and/or
cash flows of the period in which the matter is resolved.

 

--------------------------------------------------------------------------------


 

Schedule 5.11

 

The Company has no parent.  The following were subsidiaries of the Company as of
December 31, 2007.

 

 

 

 

 

Percentage of

 

 

 

Jurisdiction

 

Voting Securities

 

 

 

of

 

Owned By

 

Name

 

Organization

 

Immediate Parent

 

 

 

 

 

 

 

Bemis Company, Inc.

 

Missouri

 

 

 

 

 

 

 

 

 

Bemis Clysar, Inc.

 

Minnesota

 

100

%

Bemis Czech Republic, s.r.o.

 

Czech Republic

 

100

%

Bemis Deutschland Holdings GmbH

 

Germany

 

100

%

Bemis Packaging Deutschland GmbH

 

Germany

 

100

%

Bemis Europe Holdings, S.A.

 

Belgium

 

100

%

Bemis Monceau S.A.

 

Belgium

 

100

%

Bemis Flexible Packaging de Mexico, S.A. de C.V.

 

Mexico

 

100

%

Bemis Flexible Packaging Mexico Servicios, S.A. de C.V.

 

Mexico

 

100

%

 

 

 

 

 

 

Bemis France Holdings S.A.S.

 

France

 

100

%

Bemis Le Trait S.A.S.

 

France

 

100

%

Bemis Epernon S.A.S.

 

France

 

100

%

 

 

 

 

 

 

Bemis Hungary Trading Limited Liability Company

 

Hungary

 

100

%

Bemis Packaging Danmark ApS

 

Denmark

 

100

%

Bemis Packaging Italia S.r.l.

 

Italy

 

100

%

Bemis Packaging Sverige A.B.

 

Sweden

 

100

%

Bemis Packaging U.K. Ltd.

 

United Kingdom

 

100

%

Bemis (Shanghai) Trading Co., Ltd.

 

China

 

100

%

 

 

 

 

 

 

Bemis Valkeakoski Oy

 

Finland

 

100

%

Bolsas Bemis S.A. de C.V.

 

Mexico

 

100

%

Bolsas Bemis Servicios Mexico S.A. de C.V.

 

Mexico

 

100

%

 

 

 

 

 

 

 

*

Curwood, Inc.

 

Delaware

 

100

%

Curwood Packaging (Canada) Limited

 

Canada

 

100

%

Bemis Packaging Ireland Limited

 

Ireland

 

100

%

Bemis Swansea Limited

 

United Kingdom

 

100

%

Bemis Packaging Espana sl

 

Spain

 

100

%

Itap Bemis Ltda.

 

Brazil

 

22

%

 

 

 

 

 

 

Perfecseal, Inc.

 

Delaware

 

100

%

Perfecseal Internacional de Puerto Rico, Inc.

 

Delaware

 

100

%

Perfecseal International Ltd.

 

Delaware

 

100

%

Perfecseal Limited

 

United Kingdom

 

100

%

Bemis Asia Pacific Sdn Bhd

 

Malaysia

 

100

%

 

 

 

 

 

 

DEMF DT Holdings I, LLC

 

Delaware

 

100

%

 

 

 

 

 

 

Itap Bemis Ltda.

 

Brazil

 

23

%

Hayco Liquidation Company

 

Delaware

 

100

%

Bemis U.K. Limited

 

United Kingdom

 

50

%

 

--------------------------------------------------------------------------------


 

Continued

 

 

 

 

 

Percentage of

 

 

 

Jurisdiction

 

Voting Securities

 

 

 

of

 

Owned By

 

Name

 

Organization

 

Immediate Parent

 

 

 

 

 

 

 

MacKay, Inc.

 

Kentucky

 

100

%

MACtac Mexico Servicios, S.A. de C.V.

 

Mexico

 

51

%

Milprint, Inc.

 

Wisconsin

 

100

%

Bemis Elsham Limited

 

United Kingdom

 

100

%

Misbe Participacoes Ltda.

 

Brazil

 

100

%

SH Participacoes S.A.

 

Brazil

 

100

%

DT Participacoes S.A.

 

Brazil

 

76

%

Dixie Toga S.A.

 

Brazil

 

92

%

DT Participacoes S.A.

 

Brazil

 

24

%

*

Dixie Toga S.A.

 

Brazil

 

8

%

American Plast S.A.

 

Argentina

 

60

%

Dixie Toga International Ltd.

 

Cayman Islands

 

100

%

Impressora Paranaense S.A.

 

Brazil

 

100

%

Insit Embalagens Ltda.

 

Brazil

 

90

%

Itap Bemis Ltda.

 

Brazil

 

55

%

Itap Bemis Centro Oeste-Industria e Comércio de Embalagens Ltda.

 

Brazil

 

100

%

Curwood Chile Ltda.

 

Chile

 

100

%

Laminor S.A.

 

Brazil

 

50

%

 

 

 

 

 

 

*

Morgan Adhesives Company

 

Ohio

 

100

%

Bemis Coordination Center S.A.

 

Belgium

 

33

%

Bemis U.K. Limited

 

United Kingdom

 

50

%

MACtac U.K. Limited

 

United Kingdom

 

100

%

Electronic Printing Products, Inc.

 

Ohio

 

100

%

MACtac Canada Limited/Limitee

 

Canada

 

100

%

MACtac Europe S.A.

 

Belgium

 

11

%

MACtac Europe S.A.

 

Belgium

 

89

%

Bemis Coordination Center S.A.

 

Belgium

 

67

%

Bemis Polska Sp. z o.o.

 

Poland

 

100

%

MACtac Asia-Pacific Self-Adhesive Products Pte Ltd.

 

Singapore

 

100

%

 

 

 

 

 

 

MACtac Deutschland GmbH

 

Germany

 

100

%

MACtac France E.U.R.L.

 

France

 

100

%

Multi-Fix N.V.

 

Belgium

 

100

%

 

 

 

 

 

 

MACtac Mexico, S.A. de C.V.

 

Mexico

 

100

%

MACtac Mexico Servicios, S.A. de C.V.

 

Mexico

 

49

%

MACtac Scandinavia A.B.

 

Sweden

 

100

%

Morgan Adhesives America do Sul, Ltda.

 

Brazil

 

100

%

 

 

 

 

 

 

Pervel Industries, Inc.

 

Delaware

 

100

%

 

--------------------------------------------------------------------------------

* Denotes Material Subsidiary

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

To:                              The Lenders that are parties to the Credit
Agreement Described Below

 

This Compliance Certificate is furnished pursuant to the Credit Agreement dated
as of,                 (as amended, modified, renewed or extended from time to
time, the “Credit Agreement”) among Bemis Company, Inc. (the “Borrower”), the
lenders party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.  I am the duly elected                  of the Borrower;

 

2.  I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4.  Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this     day of            ,        .

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of                   ,          with

Provisions of       and     of

the Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

                This Assignment and Assumption (the “Assignment and Assumption”)
is dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

                For an agreed consideration, the Assignor hereby irrevocably
sells and assigns to the Assignee, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit and guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate of [identify Lender]]

 

 

 

 

 

3.

 

Borrower(s):

 

Bemis Company, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of August 14, 2008 among Bemis Company, Inc., the
Lenders parties thereto, JPMorgan Chase Bank, National Association, as
Administrative Agent, and the other agents parties thereto

 

--------------------------------------------------------------------------------


 

6.                                       Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans

 

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

[Consented to and] Accepted:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

By

 

 

Title:

 

 

[Consented to:]

 

[NAME OF RELEVANT PARTY]

 

 

By

 

 

Title:

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one

 

i

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

ii

--------------------------------------------------------------------------------